Citation Nr: 0633817	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  94-47 581	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial evaluation for dysthymia, 
rated as 10 percent disabling effective from June 1993, and 
30 percent disabling effective from July 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from June 1977 to January 1978 
and from June 1983 to June 1993. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of a total disability rating reasonably raised by 
the veteran's March 2006 statement is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. The case was twice 
remanded for further development in September 1997 and 
September 2003. The Board regrets that another remand is 
necessary.



REMAND

In a March 2006 statement reporting a grant of disability 
benefits from Social Security Administration (SSA), the 
veteran asserted worsening of her service-connected 
disability and that she is unable to work. 

The Board notes that the veteran was last examined in July 
2003. Given the lapse in time, and the recent assertions of 
worsening disability, the veteran should be re-examined for 
current findings.

To the extent that the recently decided case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) raises the bar as to VA's 
duties to notify and assist, the Board finds that the veteran 
should be afforded appropriate notice in compliance 
therewith.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake to provide 
all appropriate notice as required by 
current law.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should, with the 
appellant's assistance as needed, 
obtain copies of records used by 
Social Security in determining 
eligibility to disability and a copy 
of the award decision. If for some 
reason records cannot be obtained, 
documentation of the reason and the 
attempts made should be set out. 

3.  The RO should also obtain all 
records of VA and private treatment 
from July 2003 to the present time. 

4.  Thereafter, but whether or not 
records are obtained, the veteran 
should be afforded a VA examination by 
a physician with appropriate expertise 
to determine the current severity of 
her dysthymia. The claims folder must 
be made available to the examiner for 
review, and the examiner must note 
such review in the report.  All 
indicated tests should be accomplished 
and all pertinent findings reported in 
detail.  

A Global Assessment of Functioning 
(GAF) score should be reported and 
explained.  Overall daily functional 
impairment should also be explained.  
The examiner should differentiate, if 
possible, symptomatology due to 
disability resulting from the 
veteran's non-service-connected 
hospitalization and coma from that of 
the service-connected dysthymia. If 
impossible to differentiate without 
resort to speculation, the examiner 
should so specify. 

5.  The RO should then readjudicate the 
veteran's claim, de novo, in light of 
all pertinent evidence and applicable 
criteria, to include former and revised 
rating criteria for evaluating the 
service-connected disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


